DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Many of the rejections below are predicated on the understanding that merely inserting three coils into a metamaterial of any disclosed version would not cause the three coils to be effectively collocated at the specific location shown, for example, in applicant’s Figures 14A-D and that some configuration of these metamaterials is necessary to cause the above effective collocation of the coils to the exact same location.  Because, as best understood, applicant does not provide an explanation as to how the metamaterials are configured to cause the above claim feature, for the purposes of completeness and compact prosecution, a rejection is made for each instance and version of the metamaterials recited in the claims that are recited to cause the above feature.  Should applicant disagree, applicant is requested to either explain where the disclosure does provide support for the features rejected below, or to briefly explain why the mere embedding of the coils in the metamaterial would cause the claimed coils to be effectively collocated to the same specific location as claimed. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/415,849, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
As to Claims 1 and 15,
1) Claim 1 recites “at least one metamaterial disposed between each of the three coils and the tool backbone, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil” in the last paragraph of the claim, and Claim 15 recites “disposing at least one metamaterial between each of the three coils and the tool backbone; and configuring the at least one metamaterial to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil” on the last four lines of the claim. As such, metamaterial that is disposed between each of the three coils and the tool backbone must be capable of effectively collocating the three coils as claimed.  Applicant however does not disclose such a feature in the parent applications of 16/415,849 or 15/316,813.  Instead, these applications only reasonably describe three coils embedded within a metamaterial that that is stated to effectively co-locate the effective locations of the coils (see for example paragraph [0058] of 16/415,849 and note that the only embodiment that discloses three coils effectively collocated to a common point with respect to a tool backbone is the embodiment of Figures 14A-14D).  While applicant is not required to claim every aspect of any particular embodiment, 
2) Claims 1 and 15 already recite that the backbone extends axially through the imaging tool in a direction of the borehole.  This feature is not disclosed in any parent application.  The Examiner acknowledges the tool backbone (11) inside the borehole as seen in Figure 14B. However, the tool backbone never extends in a direction of the borehole because it never extends towards the borehole.  Instead, the tool backbone extends a parallel to the borehole, but extending parallel to something does not include extending in the direction of that something.  For example, pointing in a direction of something would reasonably mean to point at that object. As such, a tool backbone in a direction of the borehole reasonably means that the backbone extends toward the borehole.  However, as explained above, the backbone does not extend toward the borehole and instead extends parallel to the borehole.  The above feature therefore 
As to Claim 3,
Claim 3 recites that at least one of the three coils is disposed outside of the metamaterial, but the embodiment of Figures 14A-D of any of the parent applications does not disclose such a feature which instead requires the coils to all be located within the metamaterial.  Because claim 1 is solely supported by the embodiment of Figures 14A-D and the disclosure of these figures of the parent applications, and because the parent applications do not disclose the above claim feature, this application is not a continuation application.  Furthermore, applicant does not disclose how a metamaterial is configured to effectively collocate the coils as claimed in claim 1 when one of the coils is located outside of the metamaterial in the parent applications. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claims 5 and 17,
Claims 5 and 17 recite that the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line,  the Examiner respectfully notes that, for the reasons noted above, the parent applications do not provide support for a metamaterial located between the coils and the backbone that is capable of performing the above claim feature.  Furthermore, for similar reasons as explained above, applicant does not reasonably explain how the metamaterial either surrounding or just between the coils and the backbone would be capable of performing the above claim feature.  Applicant does not provide any example that reasonably explains how applicant is performing the above claim feature in the parent applications.  The 
As to Claims 7 and 18,
Claims 7 and 18 recite that the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point. However, the parent applications make no mention of shrinking the coils themselves.  For example, paragraph [0058] of parent application 16/415,849 explains that the metamaterial effectively co-locates the three coils at a single point on the tool access, thus changing the effective locations.  However, changing the effective locations of the coils is not the same thing as shrinking the coils.  That stated, even if the metamaterial of the parent applications were capable of performing the claim features, applicant does not reasonably explain how the metamaterial, either just located between the coils and the tool backbone or the entirety of the metamaterial, can be configured to implement such a feature.  Furthermore, the parent applications do not state that the resolution of the imaging tool is increased by shrinking the three coils as claimed.  Parent application 16/415,849 for example explains in the abstract that metamaterials placed very close to the outer perimeter of the tool can improve vertical resolution.  However, the coils in the embodiment of Figures 14A-D and the disclose of these figures of the parent applications are not positioned very close to the outer perimeter of the tool. In fact, paragraph [0039] explains that using the metamaterial to shrink the actual sensors into down-scaled equivalents that are then virtually shifted towards the outer perimeter of the tool serves to increase azimuthal and vertical resolution.  However, the coils are being virtually shifted towards the middle of the tool and not to the outer perimeter in the embodiment of Figures 14A-D and the disclosure of these figures of the parent applications.  The instant 
As to Claim 9,
Claim 9 recites that the metamaterial is coupled to a tool body of the imaging tool via a deployable arm.  However, no embodiment of the parent applications discloses metamaterial coupled to a tool body via a deployable arm and where the metamaterial is also disclosed between the coils and a tool backbone, and where the metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil as is required by claim 1.  As seen in Figures 14A-D and the disclosure of these figures of the parent applications, no deployable arm is disclosed, and these figures and their related disclosure are the only portions of the disclosures that provide support for the features of claim 1. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.  As such, the instant application is not a continuation application.
As to Claim 10,
Claim 10 recites the at least one metamaterial is located on a moveable pad that is coupled to the tool body. However, no embodiment of the parent applications discloses metamaterial located on a moveable pad that is coupled to the tool body, and where the metamaterial is also disclosed between the coils and a tool backbone, and where the metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil.  As seen in Figures 14A-D and the disclose of these figures of the parent applications, no deployable arm is disclosed. The instant 
As to Claim 11,
Claim 11 recites the at least one metamaterial comprises alternating electric and magnetic metamaterial layers.  However, applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The parent applications disclose in paragraph [0047] that the metamaterial can be realized using alternating electric and magnetic metamaterial layers.  While applicant provides Figure 3B and its description, Figure 3B does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3B comes directly from Figure 2 of Tichit et al. (Antenna Design Concepts Based on Transformation Electromagnetics Approach), but where this reference is not disclosed to perform the claimed subject matter as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claim 12,
Claim 12 recites the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon.  However, applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The parent applications disclose in paragraph [0046] that the at least one 
As to Claim 13,
Claim 13 recites the at least one metamaterial comprises a chiral metamaterial.  However, applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The parent applications disclose in paragraph [0050] that the at least one metamaterial comprises a chiral metamaterial.  While applicant provides Figure 6 and its associated description, Figure 6 does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 6 comes directly from Figure 3 of Pendry (Metamaterials and the Control of Electromagnetic Fields), but where this reference is not disclosed to perform the claimed subject matter as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this 
As to Claim 14,
Claim 14 recites the at least one metamaterial is configured to produce a negative index of refraction lens.  However, applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The parent applications disclose in paragraphs [0048] and [0049] that the at least one metamaterial is configured to produce a negative index of refraction lens.  While applicant provides Figures 4 and 5 and their associated description, Figures 4 and 5A-5C do not reasonably show how applicant implements the feature as they do not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figures 4 comes directly from Figure 2 of Wilson et al. (Multifocal flat lens with left-handed metamaterial), Figures 5A and 5B come directly from Figure 2C of Freire et al. (Experimental demonstration of a μ=-1 metamaterial lens for magnetic resonance imaging), and Figure 5C comes directly from Figure 2A of Xie et al. (Proposal of Cylindrical Rolled-Up Metamaterial Lenses for Magnetic Resonance Imaging Application and Preliminary Experimental Demonstration), but where these references are not disclosed to perform the claimed subject matter as claimed.   As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claim 20,
1) Claim 20 recites “the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil” in the last paragraph of the claim. As such, metamaterial that is disposed between each of the three coils and the tool backbone must be capable of effectively collocating the three coils as claimed.  Applicant however does not disclose such a feature in the parent applications of 16/415,849 or 15/316,813.  Instead, these applications only reasonably describe three coils embedded within a metamaterial that that is stated to effectively co-locate the effective locations of the coils (see for example paragraph [0058] of 16/415,849 and note that the only embodiment that discloses three coils effectively collocated to a common point with respect to a tool backbone is the embodiment of Figures 14A-14D).  While applicant is not required to claim every aspect of any particular embodiment, reciting that the metamaterial is disposed between the coils and the backbone followed by a recitation that this metamaterial is capable of collocating the three coils to a common point as claimed reasonably means or at least reasonably includes the ability of effectively collocate the coils by just being between the coils and the backbone.  This is further evidenced by applicant’s claim 3 recitation where at least one of the coils is disposed outside of the at least one metamaterial, thus demonstrating applicant’s intent to include an interpretation where the coils are not necessarily embedded in metamaterial and where the metamaterial is only located between the coils and the tool backbone.  Because such a feature is not found in the parent applications, applicant has added subject matter not found in the parent applications, and is therefore not a continuation application.  For completeness, the Examiner further notes that applicant does not reasonably disclose how the metamaterial performs the above function, 
2) Furthermore, applicant recites” the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil” in the last paragraph of the claim, but the Examiner respectfully notes that applicant is therefore essentially claiming that the effective collocation of the coils causes the shrinking of the tool backbone.  However, the parent applications do not recite such a feature. Paragraph [0058] of the parent applications for example state that “the tool backbone 11 is effectively shrunk to an infinitesimal line by being placed in an enclosure within the metamaterial.”  As such, it is the placing of the tool backbone into the metamaterial itself that causes the shrinking of the backbone, and such a feature is not linked to the coils as claimed.  Furthermore, applicant is not reciting an “effective” shrinking of the tool backbone but is instead reciting “shrinking” the tool backbone.  There is a difference in scope between an effective shrinking versus an actual shrinking of the tool backbone as is currently claimed. An actual shrinking of the backbone is not found in any parent application.  
3) Applicant additionally recites that the shrinking of the tool backbone to an infinitesimal line, and the Examiner respectfully notes that, for the reasons noted above, the parent applications do not provide support for a metamaterial located between the coils and the backbone that is capable of performing the above claim feature.  Furthermore, for similar reasons as explained above, applicant does not reasonably explain how the metamaterial either surrounding or just between the coils and the backbone would be capable of performing the above claim feature.  Applicant does not provide any example that reasonably explains how 
4) Applicant recites that the backbone extends axially through the imaging tool in a direction of the borehole.  This feature is not disclosed in any parent application.  The Examiner acknowledges the tool backbone (11) inside the borehole as seen in Figure 14B. However, the tool backbone never extends in a direction of the borehole because it never extends towards the borehole.  Instead, the tool backbone extends a parallel to the borehole, but extending parallel to something does not include extending in the direction of that something.  For example, pointing in a direction of something would reasonably mean to point at that object. As such, a tool backbone in a direction of the borehole reasonably means that the backbone extends toward the borehole.  However, as explained above, the backbone does not extend toward the borehole and instead extends parallel to the borehole.  The above feature therefore was not disclosed by the parent applications and is therefore a new feature not found in the parent applications.
Therefore, the parent applications do not comply with 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 with regard to the above claim features and as such the instant claims do not find full 112(a) support in the parent applications and are subsequently not entitled to the date of the parent. The disclosure of the instant application is not the same as the parent applications because the claims of the instant application, which are part of the disclosure, add features not found in the parent applications.  Furthermore, the instant claims do not find full 112(a) support in the parent applications because the parent applications do not reasonably explain how applicant implements the metamaterial as explained above.  Therefore, the instant 
Note:
MPEP 211.05(I)(B) states “The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application. See MPEP § 201.07 …Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a)  in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application … A claim in the later-filed application is not entitled to the benefit of the filing date of the prior-filed application if the disclosure of the prior-filed application does not enable one skilled in the art to "use" the claimed invention. See In re Hafner, 410 F.2d 1403, 1406, 161 USPQ 783, 786 (CCPA 1969) ("[T]o be entitled to the benefits provided by [35 U.S.C. 120 ], the invention disclosed in the "previously filed" application must be described therein in such a manner as to satisfy all the requirements of the first paragraph of [35 U.S.C.] 112, including that which requires the description to be sufficient to enable one skilled in the art to use the [invention]” … Where the prior application (a nonprovisional application) is found to be fatally defective because of insufficient disclosure to support allowable claims, a later-filed application filed as a "continuation-in-part" of the first application to supply the deficiency is not entitled to the benefit of the filing date of the first application. Hunt Co. v. Mallinckrodt Chemical Works, 177 F.2d 583, 587, 83 USPQ 277, 281 (2d Cir. 1949
MPEP 2133.01, citing Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986), states “When applicant files a continuation-in-Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b)” (emphasis added).  While this section is located in the Pre-AIA  location of the MPEP, the case is still applicable in explaining what prior art is available when the parent application does not provide full 112(a) support for child application claims.
Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012), shows a patent issuing from a parent application was applied as the sole prior art reference and the holding of the panel majority was that “the disclosure in a parent patent is a reference against a disclosure in a continuation-in-part patent.” 104 USPQ2d at 1652-53.  This case demonstrates that a parent application may be the sole reference used to reject a child application when the parent publishes more than one year from the effective filing date of the child application and where the parent is not considered to provide full 112(a) support for the child application claims.
This application repeats a substantial portion of prior Application No. 16/415,849, filed 05/17/2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1 and 15,
The phrases “at least one metamaterial disposed between each of the three coils and the tool backbone, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil” in the last paragraph of Claim 1, and “disposing at least one metamaterial between each of the three coils and the tool backbone; and configuring the at least one metamaterial to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil” on the last four lines of Claim 15 lack proper written description.
Applicant discloses a metamaterial that is positioned between the coils and the tool backbone as seen in Figures 14A-D. However, the portion of the metamaterial located between the coils and the tool backbone is not reasonably disclosed to perform the above claim feature in that applicant does not reasonably disclose how metamaterial located in the claimed manner is 
The phrase “the imaging tool including a tool backbone extending axially through the imaging tool in a direction of the tool backbone” on lines 2-3 of claims 1 and 15 lacks proper written description. 
 Applicant recites that the tool backbone extends axially through the imaging tool in a direction of the borehole.  This feature is not originally disclosed and thus lacks proper written description.  The Examiner acknowledges the tool backbone (11) inside the borehole as seen in Figure 14B. However, the tool backbone never extends in a direction of the borehole because it never extends towards the borehole.  Instead, the tool backbone extends a parallel to the borehole, but extending parallel to something does not include extending in the direction of that something.  For example, pointing in a direction of something would reasonably mean to point at that object. As such, a tool backbone in a direction of the borehole reasonably means that the backbone extends toward the borehole.  However, as explained above, the backbone does not extend toward the borehole and instead extends parallel to the borehole.  The above feature therefore lacks proper written description because applicant does not reasonably explain how the backbone extends in a direction of the borehole. 
As to Claim 3,
The phrase “at least one of the three coils is disposed outside of the at least one metamaterial” on lines 1-2 lacks proper written description.  Applicant does not disclose, other 
As to Claims 5 and 17,
The phrases “the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line” on lines 1-2 of Claim 5 and “configuring the at least one metamaterial comprises configuring the at least one metamaterial to effectively reduce the tool backbone to an infinitesimal line” on lines 1-3 of Claim 17 lack proper written description. 
Applicant discloses a metamaterial that is positioned between the coils and the tool backbone as seen in Figures 14A-D. However, the portion of the metamaterial located between the coils and the tool backbone is not reasonably disclosed to perform the above claim feature in that applicant does not reasonably disclose how metamaterial located in the claimed manner is capable of effectively reducing the tool backbone to an infinitesimal line as claimed.   Applicant demonstrates that applicant intends to not require the coils to be embedded in the metamaterial and to include an interpretation where the metamaterial located between the coils and the backbone is configured to perform the above claim feature as evidenced by claim 3.  Applicant’s claim 3 recitation of where at least one of the coils is disposed outside of the at least one 
As to Claims 7 and 18,

While claims can be self-supporting, in the instant case, a mere statement of what the metamaterial can be configured to do without any further explanation as to how it is capable of performing the function lacks proper written description because such an explanation is necessary to establish possession.  Applicant’s specification does not state that the metamaterial can be configured to increase a resolution of the imaging tool by effectively shrinking the coils when collocated at a common point in the combination with the already recited claim 1 features. The embodiment that claim 1 is directed to does not include such a feature combination.  Instead, applicant’s disclosure states in paragraph [0059] that the metamaterial effectively co-locates the three coils at a single point.  However, co-locating the coils does not mean their size has been changed.  Applicant does not reasonably disclose how applicant uses the metamaterial to both change the effective location of the coils as recited in claim 1 and the effective size of the coils.  Applicant does not disclose any formulas, flow charts, or other similar level of explanation to allow the above claim feature to be implemented.  
Furthermore, applicant discloses a metamaterial that is positioned between the coils and the tool backbone as seen in Figures 14A-D. However, the portion of the metamaterial located between the coils and the tool backbone is not reasonably disclosed to perform the above claim feature in that applicant does not reasonably disclose how metamaterial located in the claimed 
As to Claim 9,
The phrase “the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm” on lines 1-2 lacks proper written description.  
Claim 1 recites that the metamaterial is located between the coils and the tool backbone (see the last paragraph of claim 1). The only embodiment of the disclosure that, as best understood, discloses such a feature is that of Figures 14A-D and their associated specification description.  Applicant does not disclose metamaterial located between the coils and the tool backbone and where this metamaterial is also coupled to the tool body via a deployable arm. In light of Figures 14A-D, the metamaterial is already coupled to the tool body.  However, reciting that the metamaterial is coupled to the tool body by a deployable arm reasonably means it is not located on the tool body as shown in Figures 14A-D but is instead located elsewhere.  Applicant, however does not disclose how such a feature can be implemented, and as, applicant does not reasonably disclose how applicant would implement this claim feature.  Furthermore, applicant does not disclose how the above feature would reasonably allow the metamaterial, in the combination, to effectively collocate the coils as recited in claim 1.  Applicant does not reasonably demonstrate possession of the claim feature, in the combination, because applicant 
As to Claim 10,
The phrase “the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool” on lines 1-2 lacks proper written description. 
Claim 1 recites that the metamaterial is located between the coils and the tool backbone (see the last paragraph of claim 1). The only embodiment of the disclosure that, as best understood, discloses such a feature is that of Figures 14A-D and their associated specification description.  Applicant does not disclose metamaterial located between the coils and the tool backbone and where this metamaterial is also  located in a moveable pad that is coupled to a tool body of the imaging tool. In light of Figures 14A-D, the metamaterial is already coupled to the tool body.  However, reciting that the metamaterial is located in a pad that is coupled to the tool body reasonably means it is not located on the tool body as shown in Figures 14A-D but is instead located elsewhere.  Applicant, however does not disclose how such a feature can be implemented, and as, applicant does not reasonably disclose how applicant would implement this claim feature.  Furthermore, applicant does not disclose how the above feature would reasonably allow the metamaterial, in the combination, to effectively collocate the coils as recited in claim 1.  Applicant does not reasonably demonstrate possession of the claim feature, in the combination, because applicant does not reasonably explain how a single metamaterial can both be located between the coils and tool backbone, as well as be located in a moveable pad that is coupled to a 
As to Claim 11,
The phrase “the at least one metamaterial comprises alternating electric and magnetic metamaterial layers” on lines 1-2 lacks proper written description.  Applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The instant application discloses in paragraph [0048] that the metamaterial can be realized using alternating electric and magnetic metamaterial layers.  While applicant provides Figure 3B and its associated description, Figure 3B does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3B comes directly from Figure 2 of Tichit et al. (Antenna Design Concepts Based on Transformation Electromagnetics Approach).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils, and as such, this feature does have proper written description.
As to Claim 12,
The phrase “the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon” on lines 1-3 lacks proper written description.  Applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The instant application discloses in 
As to Claim 13,
The phrase “the at least one metamaterial comprises a chiral metamaterial” on lines 1-2 lacks proper written description.  Applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The instant application discloses in paragraph [0051] that the at least one metamaterial comprises a chiral metamaterial.  While applicant provides Figure 6 and its associated description, Figure 6 does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3A comes directly from Figure 3 of Pendry (Metamaterials and the Control of Electromagnetic Fields).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils, and as such, this feature does have proper written description.

The phrase “the at least one metamaterial is configured to produce a negative index of refraction lens” on lines 1-2 lacks proper written description.  Applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The instant application discloses in paragraphs [0049] and [0050] that the at least one metamaterial is configured to produce a negative index of refraction lens.  While applicant provides Figures 4-5C and their associated description, Figures 4-5C do not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils. In fact, Figures 4 comes directly from Figure 2 of Wilson et al. (Multifocal flat lens with left-handed metamaterial), Figures 5A and 5B come directly from Figure 2C of Freire et al. (Experimental demonstration of a μ=-1 metamaterial lens for magnetic resonance imaging), and Figure 5C comes directly from Figure 2A of Xie et al. (Proposal of Cylindrical Rolled-Up Metamaterial Lenses for Magnetic Resonance Imaging Application and Preliminary Experimental Demonstration), but where these references are not disclosed to perform the claimed subject matter as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils, and as such, this feature does have proper written description.
As to Claim 20,
The phrase “the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into 
1) Applicant discloses a metamaterial that is positioned between the coils and the tool backbone as seen in Figures 14A-D. However, the portion of the metamaterial located between the coils and the tool backbone is not reasonably disclosed to perform the above claim feature in that applicant does not reasonably disclose how metamaterial located in the claimed manner is capable of effectively collocating the three coils as claimed.   Applicant demonstrates that applicant intends to not require the coils to be embedded in the metamaterial and to include an interpretation where the metamaterial located between the coils and the backbone is configured to perform the above claim feature as evidenced by claim 3.  Applicant’s claim 3 recitation of where at least one of the coils is disposed outside of the at least one metamaterial, demonstrates applicant’s intent to include an interpretation where the coils are not necessarily embedded in metamaterial and where the metamaterial is only located between the coils and the tool backbone. However, applicant does not explain how the metamaterial located between the coils and tool backbone itself can perform the above claim feature to thereby establish possession of the claim feature.  Applicant does not provide any flow charts, formulas, or specific structural configurations that would cause the above claim feature to be implemented by metamaterial between the coils and backbone.  Furthermore, even considering the entirety of the metamaterial disclosed in Figures 14A-D, applicant does not reasonably disclose how this metamaterial can be used to collocate the coils in the claimed manner.   While applicant does disclose formulas in paragraphs [0042]-[0044], these formulas, as best understood, are generalized formulas that do not specifically and reasonably explain how applicant uses metamaterials to effectively change the location of the claimed coils in generally or to specifically effectively change the location of 
2) Applicant recites the actual shrinking of the backbone and not an effective shrinking of the backbone.  Applicant’s disclosure does not provide any explanation as to how the backbone can actually be shrunk in the claimed manner.  Applicant’s paragraph [0059] explains that the backbone “is effectively shrunk,” but being effectively shrunk is not the same scope as being shrunk.  As such, the above phrase lacks proper written description.
3) Applicant discloses a metamaterial that is positioned between the coils and the tool backbone as seen in Figures 14A-D. However, the portion of the metamaterial located between the coils and the tool backbone is not reasonably disclosed to perform the above claim feature in that applicant does not reasonably disclose how metamaterial located in the claimed manner is capable of effectively reducing the tool backbone to an infinitesimal line as claimed.   Applicant demonstrates that applicant intends to not require the coils to be embedded in the metamaterial and to include an interpretation where the metamaterial located between the coils and the 
4) Applicant recites that the metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone “to shrink the tool backbone into an infinitesimal line.”  However, applicant’s disclosure does not make any connection between the effective collocation of the coils and the shrinking of the tool backbone.  In fact, paragraph [0059] of applicant’s disclosure states “the tool backbone 11 is effectively shrunk to an infinitesimal line by being placed in an enclosure of the metamaterial.”  As such, it is the placement of the backbone within the metamaterial, and not the collocation of the coils, that causes the shrinking of the backbone. Because applicant does not explain how collocating the coils causes the shrinking of the backbone as claimed, the above phrase lacks proper written description.  
The phrase “the imaging tool including a tool backbone extending axially through the imaging tool in a direction of the tool backbone” on lines 2-3 lacks proper written description. 
Applicant recites that the tool backbone extends axially through the imaging tool in a direction of the borehole.  This feature is not originally disclosed and thus lacks proper written description.  The Examiner acknowledges the tool backbone (11) inside the borehole as seen in Figure 14B. However, the tool backbone never extends in a direction of the borehole because it never extends towards the borehole.  Instead, the tool backbone extends a parallel to the borehole, but extending parallel to something does not include extending in the direction of that something.  For example, pointing in a direction of something would reasonably mean to point at that object. As such, a tool backbone in a direction of the borehole reasonably means that the backbone extends toward the borehole.  However, as explained above, the backbone does not 
As to Claims 2-14 and 16-19,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for certain aspects of the invention like how the physical components such as the coils and metamaterial are placed with respect to each other, does not reasonably provide enablement for 1) the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil as recited in the last paragraph of Claim 1 and disposing at least one metamaterial between each of the three coils and the tool backbone; and configuring the at least one metamaterial to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil on the last four lines of Claim 15;  2) at least one of the three coils is disposed outside of the at least one metamaterial as recited on lines 1-2 of Claim 3; 3) at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line on lines 1-2 of Claim 5 and configuring the at least one metamaterial comprises configuring the at least one metamaterial to effectively reduce the tool backbone to an infinitesimal line on lines 1-3 of Claim 17; 4) the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point” on lines 1-3 of Claim 7 and configuring the at least one metamaterial comprises configuring the at least one metamaterial to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point on lines 1-4 of Claim 18; 5) the at least one metamaterial is coupled to a tool body of the imaging tool via a 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 

(E) The level of predictability or unpredictability in the art; 
(F) The amount of direction or guidance presented by invent	tor; 
(G) The existence or absence of working examples; and 
(H) The quantity of experimentation necessary. 
See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
MPEP §2164.01(a)
As to factor (A), the Examiner notes that the claims 1-20 are unbounded.  
1) As to Claims 1 and 15,
Applicant has not provided any explanation as to how applicant is implementing at least one metamaterial disposed between each of the three coils and the tool backbone, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claims 1 and 15 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.
2) As to Claim 3,
Applicant has not provided any explanation as to how applicant is implementing at least one of the three coils is disposed outside of the at least one metamaterial and as such claim 3 would cover any and every way possible to accomplish the claim feature. Applicant discloses that three coils embedded in metamaterial can be effectively collocated to a common center point, but applicant does not disclose one of the coils outside the metamaterial or how such a coil 
3) As to Claims 5 and 17,
Applicant has not provided any explanation as to how applicant is implementing at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line and as such claims 5 and 17 would cover any and every way possible to accomplish the claim feature. Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.
4) As to Claims 7 and 18,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point and as such claims 7 and 18 would cover any and every way possible to accomplish the claim feature. Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.
5) As to Claim 9,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm and where the metamaterial would be able to perform the effective change of location of the coils 
6) As to Claim 10,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool and where the metamaterial would be able to perform the effective change of location of the coils recited in claim 1, and as such claim 10 would cover any and every way possible to accomplish the claim feature. Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner. 
7) As to Claim 11,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial comprises alternating electric and magnetic metamaterial layers, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claim 11 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.  Applicant discloses Figure 3B, but this figure comes directly from Figure 2 of Tichit et al. (Antenna Design Concepts Based on Transformation Electromagnetics Approach).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the 
8) As to Claim 12,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claim 12 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.  While applicant provides Figure 3A and its associated description, Figure 3A does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3A comes directly from Figure 4A of Alitalo et al. (Electromagnetic cloaking with metamaterials).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils.
9) As to Claim 13,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial comprises a chiral metamaterial, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claim 13 would cover any and every way 
10) As to Claim 14,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is configured to produce a negative index of refraction lens, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claim 14 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.  While applicant provides Figures 4-5C and their associated description, Figures 4-5C do not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils. In fact, Figures 4 comes directly from Figure 2 of Wilson et al. (Multifocal flat lens with left-handed metamaterial), Figures 5A and 5B come directly from 
11) As to Claim 20,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coils and as such claim 20 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner. 
As to factor (G), the Examiner notes that applicant has not provided sufficient working examples via the specification commensurate with the scope of the claims.  
1) As to Claims 1 and 15,
Applicant does not provide any example of how the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial 
2) As to Claim 3,
Applicant does not provide any example of how at least one of the three coils is disposed outside of the at least one metamaterial but where, in the combination, all three coils are effectively collocated at a common center point.  The specification is silent as to how applicant implements the above claim feature in that applicant does not provide any explanation as to how applicant could implement the above claim feature, in the combination.  As best understood, all three coils must be located within (embedded) the metamaterial in order for the metamaterial to virtually change the location of the coils.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, or structure specially designed to perform the above claim feature, 
3) As to Claims 5 and 17,
Applicant does not provide any example of how the least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone is capable or is configured to perform the claim feature. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0042]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective size of a tool backbone, let alone reducing the size to an infinitesimal line as claimed.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.   Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.    
4) As to Claims 7 and 18,
Applicant does not provide any example of how the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils 
5) As to Claim 9,
Applicant does not provide any example of how the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm in combination with the features of claim 1 where the metamaterial is located between the coils and tool backbone, and where the metamaterial effectively changes the location of the coils as claimed.  The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone and is coupled to a tool body of the imaging tool via a deployable arm is capable or is configured to perform the claim feature. 
6) As to Claim 10,
Applicant does not provide any example of how the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool in combination with the features of claim 1 where the metamaterial is located between the coils and tool backbone, and where the metamaterial effectively changes the location of the coils as claimed.  The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone and is located in a 
7) As to Claim 11,
Applicant does not provide any example of how applicant implements the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil in combination with the at least one metamaterial comprises alternating electric and magnetic metamaterial layers. The specification 
8) As to Claim 12,
Applicant does not provide any example of how applicant implements the at least one metamaterial is configured to effectively collocate the three coils at the common point within the 
9) As to Claim 13,


Applicant does not provide any example of how applicant implements the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil in combination with the at least one metamaterial is configured to produce a negative index of refraction lens. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the at least one metamaterial is configured to produce a negative index of refraction lens and is capable or configured to perform the claim feature of effectively collocating the coils. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function and where the at least one metamaterial is configured to produce a negative index of refraction lens.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0042]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective location of coils, let alone changing the effective location of three coils to a single common center point as claimed.  While applicant provides Figures 4-5C and their associated description, Figures 4-5C do not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils. In fact, Figures 4 comes directly from Figure 2 of Wilson et al. (Multifocal flat lens with left-handed metamaterial), Figures 5A and 5B come directly from Figure 2C of Freire et al. (Experimental demonstration of a μ=-1 metamaterial lens for magnetic resonance imaging), and Figure 5C comes directly from Figure 2A of Xie et al. (Proposal of Cylindrical Rolled-Up Metamaterial 
11) As to Claim 20,
Applicant does not provide any example of how the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone is capable or is configured to perform the claim feature. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0042]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective location of coils, let alone changing the effective location of three coils to a single common center point as claimed.  These equations are further not disclose to shrink or effectively shrink the backbone as claimed, or explain how the collocation of the 
As to factor (H), the Examiner notes that the quantity of experimentation need is high.  
1) As to Claims 1 and 15,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone with metamaterial located between the coils and tool body or with metamaterial surrounding the coils, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant 
2) As to Claim 3,
Applicant provides no examples or explanation as to how applicant is implementing the at least one of the three coils is disposed outside of the at least one metamaterial, in the combination.  Applicant further does not provide any details on how a coil located outside the metamaterial can be implemented to achieve the claimed features, in the combination.   A person of ordinary skill in the art would therefore have to independently figure out how a coil, not located in metamaterial, can be caused to have its effective location changed so as to be collocated at a common point within a tool backbone as two other coils, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant does not reasonably explain how they can be used to achieve the above claimed function of changing the effective location of the coils to a common center point in a tool backbone, where one coil is not embedded in the metamaterial.  
3) As to Claims 5 and 17, 
Applicant provides no examples or explanation as to how applicant is implementing the least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective 
4) As to Claims 7 and 18,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the at least one metamaterial to be  configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant does not reasonably explain how they can be used to achieve the above claimed function of changing the effective size of the coils and to virtually locate them at a common point.  

Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm,  where the metamaterial is also located between the coils and tool backbone, and how such a metamaterial can be configured to effectively collocate the coils as claimed.  Applicant does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the at least one metamaterial to be configured to effectively collocate the coils as claimed while both being between the coils and the tool backbone and by being coupled to the tool body by a deployable arm, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant does not reasonably explain how they can be used to achieve the above claimed function of virtually locating them at a common point using a metamaterial located as is claimed and be located and positioned as claimed.
6) As to Claim 10,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool, where the metamaterial is also located between the coils and tool backbone, and how such a metamaterial can be configured to effectively collocate the coils as claimed.  Applicant does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to 
7) As to Claim 11,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil with the at least one metamaterial comprises alternating electric and magnetic metamaterial layers.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  Applicant discloses Figure 3B, but this figure comes directly from Figure 2 of Tichit et al. (Antenna Design Concepts Based on Transformation Electromagnetics Approach).  As such, 
8) As to Claim 12,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil with the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  Applicant discloses Figure 3A, but this figure comes directly from Figure 4A of Alitalo et al. (Electromagnetic cloaking with metamaterials).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.
9) As to Claim 13,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil with the at least one metamaterial comprises a chiral metamaterial.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of 
10) As to Claim 14,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil with the at least one metamaterial is configured to produce a negative index of refraction lens.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant provides Figures 4-5C and their associated description, Figures 4-5C do not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils. In 
11) As to Claim 20,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out 1) how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone with metamaterial located between the coils and tool body or with metamaterial surrounding the coils, 2) how the metamaterial can be configured to shrink or effectively shrink the tool backbone, and 3) how the collocation of the coils can cause the shrinking of the backbone, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can 
In view of the forgoing, the Examiner finds that the unbounded modes of operation are directed to an invention for which no working examples have been provided commensurate with the scope of the claims.  Based on the Wands factors (A), (G), and (H), the Examiner concludes that applicant's specification does not enable those skilled in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner notes that the claimed features encompass any and all metamaterial structures and/or acts for achieving their results and operation, including those which were not what the applicant had invented and those which could be invented in the future.  As such, claims 1-20 are rejected under 35 U.S.C. §112(a) for lacking an enabling disclosure commensurate with the scope of the claims.
As to Claims 2-14 and 16-19,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
(Note with regard to the above rejections: 
To be clear, this rejection is a scope of enablement rejection and not a general enablement rejection.  There are two types of enablement rejections: (1) a  scope of enablement rejection, and (2) a general enablement rejection.  The difference between the two enablement rejections was described in  In re Cortright, 165 F3d 1353, 49 USPQ2d 1464 (Fed. Cir. 1999): The PTO will make a scope of enablement rejection where the written description enables something within the scope of the claims, but the claims are not limited to that scope.  See  Manual of Patent Examining Procedures (“M.P.E.P.”) Section 706.03(c), form Para. 7.31.03 (Rev. 3, July 1997). This type of rejection is marked by language stating that the specification does not enable 
In re Cortright, 49 USPQ2d at 1466 (emphasis added).)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “An electromagnetic field generator for an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone extending axially through the imaging tool in a direction of the borehole, the electromagnetic field generator comprising: three coils radially disposed around a common point within the tool backbone, wherein each of the three coils are orthogonally oriented with respect to each other along a different axis, each coil generating an electromagnetic field; and at least one metamaterial disposed between each of the three coils and the tool backbone, wherein the at least one 
1) Claim 1 is directed towards “An electromagnetic field generator,” and thus the claim features that follow further define the generator itself.  While the electromagnetic field generator is recited to be “for an imaging tool,” such a recitation only describes an intended use of the electromagnetic generator.  However, applicant in the above claim recites structural features of the imaging tool, and then recites such features in a positive manner.  For example, applicant recites that the three coils are radially disposed around a common point within the tool backbone, that the metal material is disposed between each of the coils and the tool backbone, and that the metamaterial is configured to effectively collocate the coils within the tool backbone.  However, the imaging tool and its structural features, such as the tool backbone, are not part of the electromagnetic field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
2) The phrase “each coil generating an electromagnetic field” is indefinite because claim 1 is an apparatus claim and it is indefinite to claim a method of using the apparatus inside an apparatus claim (see MPEP 2173.05(p)(II)).  Stating that each coil generating an electromagnetic field is equivalent to reciting generating an electromagnetic field using with each coil.  As explained in the above MPEP section, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean “each coil is configured to generate an electromagnetic field.”
As to Claim 4,

As to Claim 5,
The phrase “the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line” on lines 1-2 is indefinite.  This claim is rejected for similar reasons as noted above.  Claim 1 is directed towards the electromagnetic field generator, and the tool and the tool backbone are not part of the electromagnetic field generator.  As such, reciting that the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line is indefinite because it is unclear how the metamaterial can be configured to reduce the tool backbone to an infinitesimal line when the tool backbone is not part of the field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
As to Claim 6,
The phrase “one coil is aligned with an axis of the tool backbone and two axes are orthogonal to the tool backbone” on lines 1-2 is indefinite.
1) Applicant recites “one coil” but this recitation is made distinctly from the three coils already recited in claim 1. However, applicant does not disclose an embodiment of four coils 
2) This claim is rejected for similar reasons as noted above.  Claim 1 is directed towards the electromagnetic field generator, and the tool and the tool backbone are not part of the electromagnetic field generator.  As such, reciting that one coil is aligned with an axis of the tool backbone and two axes are orthogonal to the tool backbone is indefinite because it is unclear how the one coil can be aligned with an axis of the tool backbone and two axes are orthogonal to the tool backbone when the tool backbone is not part of the field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
As to Claim 7,
The phrase “the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point” on lines 1-3 is indefinite. This claim is rejected for similar reasons as noted above.  Claim 1 is directed towards the electromagnetic field generator, and the tool and the tool backbone are not part of the electromagnetic field generator.  As such, reciting that the at least one metamaterial is configured to increase a resolution of the imaging tool is indefinite because it is unclear how the imaging tool resolution can be increased when the imaging tool is not part of the field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
As to Claim 9,

As to Claim 15,
The phrase “each coil generating an electromagnetic field” on lines 5-6 is indefinite.  Claim 15 is directed towards a method of manufacturing an imaging tool, and thus is directed towards how the tool is manufactured.  The above phrase however is not directed towards a method of manufacturing the imaging tool and is instead directed towards a method of using the tool.  Applicant is positively reciting the use of part of the tool (using the coils to generate an electromagnetic field) in the same positive manner as applicant recites the manufacturing claim features.  As such, and in light of MPEP 2173.05(p)(II), this claim is indefinite because it is unclear what statutory category this claim should be examined under.  While the above MPEP section is directed towards a product and process of using the product in the same claim, the underlying rationale still applies in the instant case because the underlying issue is that, in certain instances, when applicant positive recites claim features in a manner that would cause some of the claim features to fall under different statutory categories, the claim is indefinite because it is unclear how each of the claim features should be treated.  This claim is therefore indefinite.  

The phrase “An electromagnetic field generator for an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone extending axially through the imaging tool in a direction of the borehole, the electromagnetic field generator comprising: a plurality of coils radially disposed around a common point within the tool backbone, wherein each of the plurality of coils are orthogonally oriented with respect to each other along a different axis, each of the plurality of coils generating an electromagnetic field; and at least one metamaterial disposed between each of the plurality of coils and the tool backbone, wherein the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil” on lines 1-12 is indefinite.
1) Claim 1 is directed towards “An electromagnetic field generator,” and thus the claim features that follow further define the generator itself.  While the electromagnetic field generator is recited to be “for an imaging tool,” such a recitation only describes an intended use of the electromagnetic generator.  However, applicant in the above claim recites structural features of the imaging tool, and then recites such features in a positive manner.  For example, applicant recites that the three coils are radially disposed around a common point within the tool backbone, that the metamaterial is disposed between each of the coils and the tool backbone, and that the metamaterial is configured to effectively collocate the coils within the tool backbone and to shrink the tool backbone.  However, the imaging tool and its structural features, such as the tool backbone, are not part of the electromagnetic field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  

As to Claims 2-14 and 16-19,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fouda et al. (Fouda) (US 2019/0277995).
Note: While Fouda is a parent application of the instant application, because the instant application does not have full 112(a) support in the parent application, the instant application has an effective filing date that is more than one year from the publication date of Fouda.  As such, 
As to Claim 1,
Fouda discloses An electromagnetic field generator for an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone (11) extending axially through the imaging tool in a direction of the borehole (Figures 14A,14B), the electromagnetic field generator comprising: three coils (7a, 7b, 7c) radially disposed around a common point within the tool backbone (Figures 14B,14D), wherein each of the three coils are orthogonally oriented with respect to each other along a different axis (Figure 14D), each coil generating an electromagnetic field (Figure 14A-D / note the coils are capable of generating the claimed field); and at least one metamaterial (8) disposed between each of the three coils and the tool backbone (Figures 14B,14D / note the coils are embedded in the metamaterial and thus part must be located between coils and backbone), wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil (Paragraph [0058]), (Figures 14A-14D).
As to Claim 15,
Fouda discloses A method for manufacturing an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone (11) extending axially through the imaging tool in a direction of the borehole (Figures 14A,14B), the method comprising: radially disposing three coils (7a, 7b, 7c) around a common point within the tool backbone (Figures 14B,14D); orienting the three coils with respect to each other along a different axis (Figure 14D), each coil generating an electromagnetic field (Figure 14A-D / note the coils are capable of generating the claimed field); disposing at least one metamaterial (8) between each of 
As to Claims 2 and 16,
Fouda discloses at least one of the three coils is embedded within the at least one metamaterial (Paragraph [0058]), (Figures 14A-D). 
As to Claim 3,
Fouda discloses at least one of the three coils is disposed outside of the at least one metamaterial (Figures 14A-D / note that the coils of Fouda are disposed within the metamaterial, but applicant’s Figures 14A-D and their corresponding specification sections, which are the only sections of the instant application that reasonably include the features of claim 1, are identical to those of Fouda.  As such, if applicant can state that one of the coils is located outside the metamaterial, then it is reasonable to state that Fouda can also disclose such a feature).
As to Claim 4,
Fouda discloses the common point of colocation within the tool backbone is on a central axis of the tool backbone (Figures 14A-D).
As to Claims 5 and 17,
Fouda discloses the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line, configuring the at least one metamaterial comprises configuring the at least one metamaterial to effectively reduce the tool backbone to an infinitesimal line. (Paragraph [0058]). 
As to Claim 6,

As to Claims 7 and 18,
Fouda discloses the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point (Figures 14A-D), (Paragraph [0058] / note that while Fouda does not expressly disclose the above claim feature, the specification and figures of Fouda are the same as applicant.  As such, if applicant’s metamaterial can perform such a feature, then Fouda must also be reasonably capable of performing the claim feature.).
As to Claims 8 and 19,
Fouda discloses wherein the three coils are physically uncoupled (Figures 14A-D), (Paragraph [0058] / note that while Fouda does not expressly disclose the above claim feature, the specification and figures of Fouda are the same as applicant.  As such, if applicant’s metamaterial can perform such a feature, then Fouda must also be reasonably capable of performing the claim feature.).
As to Claim 9,
Fouda discloses the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm (Figures 14A-D), (Paragraph [0058] / note that while Fouda does not expressly disclose the above claim feature, the specification and figures of Fouda are the same as applicant.  As such, if applicant’s metamaterial can be said to be located in such a manner, then Fouda must also reasonably include this feature).
As to Claim 10,

As to Claim 11,
Fouda discloses the at least one metamaterial comprises alternating electric and magnetic metamaterial layers (Paragraph [0047]).
As to Claim 12,
Fouda discloses the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon (Figure 3A), (Paragraph [0046]).
As to Claim 13,
Fouda discloses the at least one metamaterial comprises a chiral metamaterial (Paragraph [0050]).
As to Claim 14,
Fouda discloses the at least one metamaterial is configured to produce a negative index of refraction lens (Paragraphs [0048],[0049]).
As to Claim 20,
Fouda discloses An electromagnetic field generator for an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone (110) extending axially through the imaging tool in a direction of the borehole (Figures 14A,14B), the electromagnetic field generator comprising: a plurality of coils (7a, 7b, 7c) radially disposed around a common point within the tool backbone (Figures 14B,14D), wherein each of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2019/0386398 to Mahoney which discloses an antenna including a metamaterial, 2) US 2017/0276822 to Ewe et al.  which discloses a borehole tool including a metamaterial, and 3) US 2014/0298900 to Clark which discloses a borehole tool including a metamaterial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858